DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Steve Hertzler (Reg. No. 58,247) on 03/03/2022 and a final version approved on 03/08/2022.  The following claims have been amended as follow:

2-3. (Canceled)

5. (Currently Amended) The electronic device of claim 1, wherein the controller is configured to associate a particular type of touch a particular type of [[the]] gesture with [[the]]a particular operation of the first screen.

6. (Currently Amended) The electronic device of claim 1, wherein, when the first screen is set to be an active windowa particular type of [[the]] gesture with a display of a list of setting items of the active window.

9. (Currently Amended) An electronic device comprising: a sensor configured to detect a gesture that does not come into contact with the electronic device; a touch sensor; and a controller configured to set a screen movement amount per basic operation based on the
gesture detected by the sensor to be greater than a screen movement amount per basic operation based on a touch detected by the touch sensor and configured to when an amount of data to be moved is less than an movement amount of the gesture, wherein the disabling of the gesture operation is to turn the sensor off.

10-11. (Canceled)

Allowable Subject Matter
Claims 1, 4-6, and 9 are allowed.  The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 1, the prior arts found do not teach the limitation “....allow a user of the electronic device to select a first method in which a gesture is associated with an operation of the first screen that is closer to a position where the sensor is disposed than the second screen, or a second method in which a gesture is associated with an operation of the first screen that is farther from a position where the sensor is disposed than the second screen” for claim 1, and the limitation “....to disable the gesture operation when an amount of data is less than an movement amount of the gesture, wherein the disabling of the gesture operation is to turn the sensor off” for claim 9, in combination with all other claim limitations. In terms of closest prior art found that teaches some of the limitations in claim 1 is KIM et al. (US PGPub. No. 2014/0152576) (hereinafter KIM).  Kim teaches a first and second displays may each include a touch sensor and a proximity sensor and that the user can perform a control operation via either a touch or a gesture that is input through the first and second displays and that the first and second display may each display a different application execution screen corresponding to user executed applications on the respective first and second displays.  However, KIM does not teach allowing user to select a first method in which a gesture is associated with an operation of the first screen that is closer to a position where the sensor is disposed than the second screen, or a second method in which a gesture is associated with an operation of the first screen that is farther from a position where the sensor is disposed than the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174